UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


JUDICIAL WATCH, INC.,

                       Plaintiff,

                       v.                         Civil Action No. 09-2312 (BAH)

UNITED STATES SECRET SERVICE,

                       Defendant.

                                    MEMORANDUM OPINION

       Plaintiff Judicial Watch, Inc. brought this case to compel Defendant U.S. Secret Service

to respond to a Freedom of Information Act (“FOIA”) request. The plaintiff’s FOIA request,

sent on August 10, 2009, sought all White House visitor logs from the date of President Barack

Obama’s inauguration, January 20, 2009, through “the present.” The FOIA generally requires

the disclosure, upon request, of records held by a federal government agency unless the records

are protected from disclosure under one of nine FOIA exemptions. In this case, the defendant

has withheld all requested records, asserting that, while the Secret Service is an executive agency

subject to FOIA, the documents in question are not agency records subject to FOIA disclosure.

The plaintiff has moved for partial summary judgment on the issue of whether the requested

documents are agency records subject to FOIA. The defendant has filed a cross-motion for

summary judgment asking the Court to hold that the documents are not subject to FOIA. For the

reasons discussed below, plaintiff’s motion for partial summary judgment is granted and the

defendant’s cross-motion for summary judgment is denied.
I.      BACKGROUND

        On August 10, 2009, Plaintiff Judicial Watch, Inc. sent a FOIA request to Defendant

United States Secret Service seeking access to “[a]ll official visitor logs and/or other records

concerning visits made to the White House from January 20, 2009 to the present.” Compl. ¶¶ 3-

5. The Secret Service responded to Judicial Watch’s request with a letter, dated October 8, 2009,

which informed Judicial Watch that the Secret Service interpreted the request to encompass

“Access Control Records System (ACR) records and/or Workers and Visitors Entry System

(WAVES) records.” Id. ¶ 7. These two overlapping sets of records are used by the Secret

Service to clear and track visitors to the White House Complex.

        WAVES records consist primarily of information provided to the Secret Service by

authorized White House Complex pass holders regarding proposed visitors to the White House

Complex. Def.’s Statement of Mat. Facts Not In Dispute (“Def.’s SMF”) ¶¶ 4, 6. The

authorized pass holder electronically submits to the Secret Service information such as the

identifying information of the visitor, including name, date of birth, and Social Security number,

the date, time and location of the planned visit, the name of the staff member submitting the

request, the name of the person to be visited, and the date of the request. Id. ¶ 5. The Secret

Service uses this information to perform background checks on the proposed visitors to

determine if there are any security concerns and to verify the visitor’s admissibility at the time of

his or her visit. Id. ¶ 7.

        Once an individual is cleared into the White House Complex, he or she is normally issued

a visitor pass. The use of these passes at electronic pass readers located at the entrances to and

exits from the White House Complex generates the second type of records – ACR records. Id. ¶

9. The ACR records include information such as the visitor’s name and pass number, the date



                                                  2 
 
and time of the swipe, and the post at which the swipe was recorded. Id. ¶ 10. After a visit,

WAVES records are normally updated electronically with ACR information regarding the time

and place of entry and exit. Id. ¶ 11.

              On September 15, 2009, in the interest of public transparency, the White House adopted a

policy of voluntary public disclosure for WAVES records, subject to certain exceptions. See

Declaration of Philip C. Droege, dated April 21, 2010, (“Droege Decl.”) ¶¶ 16-18.

              In the October 8, 2009 response to plaintiff’s FOIA request, the Secret Service informed

Judicial Watch that it had determined that WAVES and ACR records “are not agency records

subject to the FOIA.” Compl. ¶ 7. More specifically, the letter stated that the government’s

position is that “these records are records governed by the Presidential Records Act, 44 U.S.C. §

2201 et seq., and remain under the exclusive legal custody and control of the White House Office

and the Office of the Vice President.” October 8, 2009 Letter, Ex. E to Def.’s Mem.

              Judicial Watch then sent an administrative appeal letter to the Secret Service contesting

the Secret Service’s denial of the request and, specifically, the assertion by the Secret Service

that the requested records are not agency records subject to FOIA. Compl. ¶ 8. The Secret

Service denied the appeal. Id. ¶ 9. Judicial Watch then filed the action currently before the

Court on December 7, 2009.

              On February 22, 2010, Judicial Watch moved for partial summary judgment, pursuant to

Federal Rule of Civil Procedure 56, on the issue of whether the Secret Service visitor logs are

agency records subject to the Freedom of Information Act, 5 U.S.C. § 552. In response, on April

21, 2010, the Secret Service filed a cross-motion for summary judgment on the same issue.1




                                                            
1
     This case was reassigned to the current presiding judge on January 20, 2011. 

                                                               3 
 
II.    STANDARD OF REVIEW

       Congress enacted FOIA to promote transparency across the government. See 5 U.S.C. §

552; Quick v. U.S. Dep’t of Commerce, Nat’l Inst. of Standards & Tech., No. 09-02064, 2011

WL 1326928, at *3 (D.D.C. April 7, 2011) (citing Stern v. FBI, 737 F.2d 84, 88 (D.C. Cir.

1984)). The Supreme Court has explained that FOIA is “a means for citizens to know ‘what

their Government is up to.’ This phrase should not be dismissed as a convenient formalism. It

defines a structural necessity in a real democracy.” Nat’l Archives & Records Admin. v. Favish,

541 U.S. 157, 171-172 (2004) (internal quotations and citations omitted). “The basic purpose of

FOIA is to ensure an informed citizenry, vital to the functioning of a democratic society, needed

to check against corruption and to hold the governors accountable to the governed.” NLRB v.

Robbins Tire & Rubber Co., 437 U.S. 214, 242 (1978).

       The strong interest in transparency must be tempered, however, by the “legitimate

governmental and private interests [that] could be harmed by release of certain types of

information.” United Techs. Corp. v. U.S. Dep’t of Defense, 601 F.3d 557, 559 (D.C. Cir. 2010);

see also Critical Mass Energy Project v. Nuclear Regulatory Comm’n, 975 F.2d 871, 872 (D.C.

Cir. 1992). Accordingly, Congress included nine exemptions permitting agencies to withhold

information from FOIA disclosure. 5 U.S.C. § 552(b). “These exemptions are explicitly made

exclusive, and must be narrowly construed.” Milner v. Dep’t of the Navy, 131 S. Ct. 1259, 1262

(2011) (internal quotations and citations omitted) (citing FBI v. Abramson, 456 U.S. 615, 630

(1982)); see also Pub. Citizen, Inc. v. Office of Management and Budget, 598 F.3d 865, 869

(D.C. Cir. 2010).

       Pursuant to Federal Rule of Civil Procedure 56, the Court will grant a motion for

summary judgment “if the movant shows that there is no genuine dispute as to any material fact



                                                4 
 
and the movant is entitled to judgment as a matter of law” based upon the pleadings, depositions,

and affidavits and other factual materials in the record. Fed. R. Civ. P. 56(a), (c); Tao v. Freeh,

27 F.3d 635, 638 (D.C. Cir. 1994). The Court “need consider only the cited materials, but it may

consider other materials in the record.” Fed. R. Civ. P. 56(c)(3). The Court must view all

inferences in a light most favorable to the non-moving party. Tao, 27 F.3d at 638 (citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250, 255 (1986)). The burden is on the moving

party to demonstrate that there is an “absence of a genuine issue of material fact” in dispute.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

       A defendant is entitled to summary judgment in a FOIA case if it demonstrates that no

material facts are in dispute, it has conducted an adequate search for responsive records, and

each responsive record, which is located, was either produced to the plaintiff or is exempt from

disclosure. See Weisberg v. U.S. Dep’t of Justice, 627 F.2d 365, 368-69 (D.C. Cir. 1980). To

meet its burden, the defendant may rely on relatively detailed, non-conclusory declarations.

McGehee v. CIA, 697 F.2d 1095, 1102 (D.C. Cir. 1983). The defendant is entitled to summary

judgment when “it demonstrates that each document sought is not subject to FOIA’s disclosure

requirements.” Citizens for Responsibility and Ethics in Wash. v. U.S. Dep’t of Homeland Sec.,

527 F. Supp. 2d 76, 88 (D.D.C. 2007) (hereinafter, “CREW”) (citing Exxon Corp. v. F.T.C., 663

F.2d 120, 126 (D.C. Cir. 1980)). Agency decisions to withhold information under the Freedom

of Information Act are reviewed de novo by this court. Judicial Watch, Inc. v. U.S. Postal Serv.,

297 F. Supp. 2d 252, 256 (D.D.C. 2004).

III.   DISCUSSION

       Judicial Watch, in moving for partial summary judgment, has requested the Court declare

that the Secret Service visitor logs are agency records subject to FOIA. In response, the Secret



                                                 5 
 
Service has filed a cross motion for summary judgment on the same issue. Both parties appear to

agree “that there is no genuine dispute as to any material fact,” Fed. R. Civ. P. 56(a), and

disagree simply about how the law applies to the facts at hand. See Pl.’s Mem. in Supp. of Mot.

for Partial Summ. J. (“Pl.’s Mem.”) at 1 (“[N]o disputes of material fact exist as to the nature of

the records. . . .”); Def.’s Cross-Mot. for Summ. J. at 1 (“[T]here is no genuine issue as to any

material fact. . . .”). Therefore, it is appropriate to enter judgment on this specific question now.

       The Secret Service advances three arguments in support of its motion for summary

judgment. First, the Secret Service argues that the WAVES and ACR records are Presidential

records, and therefore not agency records subject to FOIA. Second, the Secret Service argues

that the FOIA should be construed not to cover the WAVES and ACR records in order to avoid a

serious Constitutional separation of powers question. Third, the Secret Service argues that, even

if the WAVES and ACR records are subject to FOIA, the FOIA request in this case would be

“virtually impossible to process without creating the unacceptable risk that sensitive records

implicating national security concerns would be inappropriately released.” Def.’s Mem. in Supp.

of Cross-Mot. for Summ. J. and in Opp’n to Pl.’s Mot. for Partial Summ. J. (“Def.’s Mem.”) at

2. For the reasons explained below, the Court will grant the plaintiff’s motion for partial

summary judgment and will deny the defendant’s cross-motion for summary judgment.

       A.      WAVES and ACR Records are Agency Records Under the FOIA

       The central argument the Secret Service advances is that the WAVES and ACR records

are not “agency documents” subject to FOIA, which is a prerequisite to federal jurisdiction. See

CREW, 527 F. Supp. 2d at 88 (“Under 5 U.S.C. § 552(a)(4)(B) federal jurisdiction is dependent

upon a showing that an agency has (1) improperly; (2) withheld; (3) agency records.” (quoting




                                                  6 
 
Kissinger v. Reporters Comm. for Freedom of Press, 445 U.S. 136, 150 (1980)) (internal

quotations omitted)). The Court disagrees.

              The Supreme Court has established a two-part test for evaluating whether a record is an

agency record within the meaning of FOIA. “First, an agency must either create or obtain the

requested materials . . . . Second, the agency must be in control of the requested materials at the

time the FOIA request is made.” U.S. Dep’t of Justice v. Tax Analysts, 492 U.S. 136, 144-45

(1989) (internal quotations omitted). Applying this test, the Court finds the records are subject to

FOIA.

              Two other judges in this District have previously applied this standard to WAVES and

ACR records, and both determined that the records are agency records subject to FOIA. See

CREW, 527 F. Supp. 2d 76; Wash. Post v. U.S. Dep’t of Homeland Sec., 459 F. Supp. 2d 61

(D.D.C. 2006), vacated on other grounds 2007 U.S. App. LEXIS 6682 (D.C. Cir. Feb. 27,

2007).2 This Court agrees with the conclusions of the other judges in this District that have

considered this question and finds that the records are subject to FOIA.

              1.             The Secret Service “Creates or Obtains” the Records

              The Secret Service does not appear to contest that it “create[s] or obtain[s]” the WAVES

and ACR records. At a minimum, the Secret Service obviously obtains the records. Therefore,

the Court’s analysis of this first requirement will be brief.

              The Secret Service describes the creation process for WAVES and ACR records as

involving multiple steps. Normally, the process begins when authorized White House Complex

pass holders, typically members of the Presidential or Vice-Presidential staff, provide the Secret

Service with the personal information of a proposed visitor through an automated computer
                                                            
2
 The Secret Service is a branch of the U.S. Department of Homeland Security. Therefore, the defendant in these
prior opinions is effectively the same as in the current action, and many of the exact same arguments advanced here
by the Secret Service were addressed in those prior opinions.

                                                               7 
 
system. Droege Decl. ¶¶ 4-6. This information can also be provided in other ways, such as by e-

mail, telephone, or physical delivery. Id. ¶ 6. In such instances, Secret Service personnel enter

the information into the WAVES system. Id. This information is processed by the Secret

Service to perform background checks on the proposed visitors, and to verify the admissibility of

the visitors at the time of visit. Id. ¶¶ 5-6.

        In describing this process, the Secret Service seeks to emphasize the role that Presidential

and Vice-Presidential staff members play by providing much of the information that make up the

records. “By focusing on the contents of the records, the Secret Service overlooks the process by

which the records are generated,” however. CREW, 527 F. Supp. 2d at 90 (citing Wash. Post,

459 F. Supp. 2d at 69 (D.D.C. 2006)). This distinction is important, because “[t]he FOIA deals

with documents, not information.” Id. (citing Forsham v. Harris, 445 U.S. 169, 185 (1980)). As

in CREW, “the Secret Service invites the Court to elevate the contents of the record ahead of its

creation.” Id. at 91 (adding that “[t]his would insulate records that contain information supplied,

perhaps even gleaned, from an external, non-agency source, even if the information represents

only a part of the record, as it does here”).

        Regardless of what information may be supplied by outside actors, the WAVES and ACR

records are largely generated by the Secret Service, and are undisputedly obtained by the Secret

Service. Indeed, the records are generated specifically for use by the Secret Service. Therefore,

the requirement under FOIA that the records be “create[d] or obtain[ed]” is clearly met in this

case.

        2.      The Secret Service Controls the Records

        The Court now moves on to the second prong of the “agency records” determination. In

addition to creating or obtaining the records, “the agency must be in control of the requested



                                                 8 
 
materials at the time the FOIA request is made.” Tax Analysts, 492 U.S. at 144-45 (internal

quotations omitted); see also Judicial Watch, Inc. v. Fed. Hous. Fin. Agency, No. 10-5349, 2011

WL 3375576, at *2 (D.C. Cir. Aug. 5, 2011). To meet this “control” requirement, the records

must have “come into the agency’s possession in the legitimate conduct of its official duties.”

Tax Analysts, 492 U.S. at 145.

              To determine whether an agency is “in control” of the materials, the D.C. Circuit has

established a four-part test. The Court must consider “(1) the intent of the document’s creator to

retain or relinquish control over the records; (2) the ability of the agency to use and dispose of

the record as it sees fit; (3) the extent to which agency personnel have read or relied upon the

document; and (4) the degree to which the document was integrated into the agency’s record

system or files.” Judicial Watch, Inc. v. Fed. Hous. Fin. Agency, 2011 WL 3375576, at *2

(quoting Burka v. U.S. Dep’t of Health & Human Servs., 87 F.3d 508, 515 (D.C. Cir. 1996)).

Each of these considerations is taken up in turn below.

              i.             The Secret Service Intends to Relinquish Control

              The first factor of the determination, intent, weighs in favor of the Secret Service’s

assertion that the records are not under agency control. See CREW, 527 F. Supp. 2d at 92 (“The

first factor, the intent of the document’s creator (here, the Secret Service) to retain or relinquish

control over the records, weighs in favor of the Secret Service.”). The Secret Service points the

Court to a Memorandum of Understanding (“MOU”), written in May 2006, to memorialize the

understanding of both the Secret Service and the White House Office of Records Management

(“ORM”) as to how the WAVES and ACR records were to be used, and who maintained an

interest in them. 3 Declaration of Donald E. White, dated April 20, 2010, (“White Decl.”) ¶ 12.

                                                            
3
 As noted in CREW, the MOU was executed after the Secret Service was previously sued for specific WAVES and
ACR records under the FOIA. 527 F. Supp. 2d. at 92 n.22 (“The Court regards this self-serving agreement with

                                                               9 
 
The MOU is unequivocal in asserting that the control over WAVES and ACR records is at all

times maintained by the ORM and not the Secret Service. See MOU ¶ 17 (stating that the

WAVES and ACR records “are at all times Presidential Records” and “are not the records of an

‘agency’ subject to the Freedom of Information Act”). Consistent with this stated intent, it has

been the practice of the Secret Service to regularly transfer copies of the WAVES and ACR

records to the ORM. White Decl. ¶ 13. It is worth noting that the actions of the Secret Service

have sometimes been misaligned with its stated intent, however. For example, the Secret Service

has continued to maintain copies of the WAVES and ACR data after transfer. Id. According to

the Secret Service this retention has been “due to, among other things, then-pending litigation.” 4

Id.

              The stated intent of the Secret Service is unambiguously to relinquish control of the

records, however, and the Secret Service’s actions are not necessarily inconsistent with that

intent. The “intent” factor of the analysis, therefore, weighs in the defendant’s favor. See

CREW, 527 F. Supp. 2d at 93 (“[T]he Secret Service’s stated intent is clear: it does not intend to

retain control over these records once the visitor has left the White House Complex . . . . Because

the Secret Service’s actions are not inconsistent with its stated intent, the first factor weighs in its

favor.”).

              ii.            The Secret Service is Able to Use and Dispose of the Records

              The Court finds, however, that the second factor, the ability of the Secret Service to “use

and dispose” of the records as it sees fit, weighs against the Secret Service. The Secret Service is



                                                                                                                                                                                               
                                                                                                                                                                                               
skepticism. The MOU was executed after the Secret Service created many of the records and after the Secret Service
was sued for the records.”).
4
  The defendant does not explain specifically what litigation was “then-pending.” See White Decl. ¶¶ 11, 13. The
Court assumes that the referenced litigation may consist of the cases, such as CREW and Washington Post, cited in
this opinion. CREW, 527 F. Supp. 2d 76; Wash. Post, 459 F. Supp. 2d 61.

                                                                                            10 
 
able to, and does, use the WAVES and ACR records, and also maintains a reasonable amount of

flexibility to dispose of the records.

        According to the Secret Service’s own declarations, the Secret Service uses the records

for two main purposes, “to perform background checks to determine the existence of any

protective concern” and “to verify the admissibility at the time of visit.” Droege Decl. ¶ 5.

Therefore, the Secret Service’s ability to use the records is clear.

        The Secret Service is quick to argue that it does not have the ability to dispose of the

records as it sees fit. It is the practice of the Secret Service regularly to transfer copies of the

WAVES and ACR records to the ORM. Droege Decl. ¶ 10. This transfer practice, combined

with the narrowly constrained use of the records by the Secret Service, was enough for another

judge of this Court to conclude that “‘the ability of the agency to use and dispose of the record as

it sees fit’ is quite limited.” Wash. Post, 459 F. Supp. 2d at 70 (quoting United We Stand Am.,

Inc. v. IRS, 359 F.3d 595,599 (D.C. Cir. 2004)). Regardless of its stated transfer policy,

however, the Secret Service has consistently continued to maintain copies of these records on its

systems, and has not sufficiently explained any restriction on its use or disposition of these

documents.

        The Secret Service claims that “because the President and Vice President retain control of

WAVES and ACR records (as set forth in the MOU), the Secret Service lacks disposal authority

over these records.” Def.’s Mem. at 19-20. In other words, the Secret Service argues that it is

unable to dispose of the records freely because they are ultimately White House records and not

agency records. This argument is circular. The claimed restrictions on disposal stem from the

defendant’s assumption that the documents are under Presidential control—the exact point that

the defendant seeks to prove to establish that the documents are not subject to FOIA. See



                                                   11 
 
CREW, 527 F. Supp. 2d at 94 (“Of course, the assumption which this argument rests on—that

these documents are under the ‘exclusive legal control of the President and Vice-President’—is

the focal point of this suit. The Secret Service is assuming the very point it is trying to prove.”).

         Therefore, the stated intent of the Secret Service to transfer the records to the ORM and

then remove them from its system is not in itself dispositive of the Secret Service’s ability to use

and dispose of the records freely. See CREW, 527 F. Supp. 2d at 94 (“Although an agency’s

treatment of documents for preservation purposes may provide some guidance . . . an agency

should not be able to alter its disposal regulations to avoid the requirements of FOIA.”) (quoting

Bureau of Nat’l Affairs v. U.S. Dep’t of Justice, 742 F.2d 1484, 1493 (D.C. Cir. 1984)). While

the Court duly recognizes that the Secret Service’s freedom to use and dispose of the records is

somewhat circumscribed, this portion of the calculus does not weigh in the Secret Service’s

favor.

         iii.   Secret Service Personnel Have Read and Relied Upon the Documents

         The third factor—the extent to which Secret Service personnel have read or relied upon

the documents—cuts strongly against the Secret Service. While the Secret Service does not deny

reliance upon the WAVES and ACR records, it argues that the purposes for which it relies upon

the documents are limited: Namely, “(1) to enable the Secret Service to perform background

checks . . . and (2) to enable the Secret Service to verify the admissibility at the time of visit.”

Droege Decl. ¶ 5. This “limited” reliance is directly tied to the purpose of the records in the first

place. The WAVES and ACR records are created—above all else—to facilitate the precise uses

for which the Secret Service relies upon them. See Wash. Post, 459 F. Supp. 2d at 71 (“While

the defendant is correct that the Secret Service’s use of the WAVES records is limited, the

defendant fails to recognize that the very purpose of the WAVES records is limited. . . . [T]he



                                                  12 
 
inquiry as to the agency’s use of a document is tethered to the purpose behind the records’

creation in the first instance.” (internal citations omitted)). Therefore, the fact that the Secret

Service uses the documents for the limited purpose for which they were created strongly suggests

the documents are “agency records” under FOIA.

       iv.     The Records are Integrated into the Secret Service’s Record System

       The final factor, the degree to which the records were integrated into the Secret Service’s

record system, also weighs against the Secret Service. The Secret Service acknowledges that

“WAVES and ACR records do reside on the Secret Service’s servers as part of the [White House

Access Control System] data system.” Def.’s Mem. at 21; see also White Decl. ¶ 7. To resist

the characterization of this process as “integration” into the Secret Service’s record system, the

Secret Service notes that the WAVES and ACR records data are downloaded and burned onto

CDs for transfer to the ORM every 30 to 60 days. White Decl. ¶ 11. Additionally, it is the

“intent” of the Secret Service to erase the WAVES records from their servers after transfer, and

the Secret Service asserts that “active WAVES data on the servers older than 60 days are purged

daily and overwritten on the servers.” Id. ¶ 11.

       The fact that the records are transferred is not dispositive in determining whether the

records are integrated, however. See CREW, 527 F. Supp. 2d at 96 (“The length of time a record

is saved skirts the salient issue of whether it was integrated into the agency’s record system in

the first place.”). It is also worth noting that the Secret Service has “retained copies” of all of the

WAVES and ACR data in question. White Decl. ¶ 11. Even if the Court assumes that all of the

records in question have, in fact, been deleted from the Secret Service’s computer system since

their initial use, the Secret Service does not contest that the records were at one point an

integrated portion of its computer system. See CREW, 527 F. Supp. 2d at 96 (“[T]he notion that



                                                   13 
 
an electronic record is not integrated into the Secret Service’s computer system simply because

the agency deletes the records 30 or 60 days later misses the point.”). Therefore, the Court finds

that the WAVES and ACR records were substantially integrated into the Secret Service’s record

system.

        v.      Balancing the Factors

        The Court finds that, while the intent of the Secret Service is consistent with its assertion

that the WAVES and ACR records are not “agency records,” the other three factors all cut in the

opposite direction. Consistent with other decisions in this District, “the Court concludes that use

trumps intent.” CREW, 527 F. Supp. 2d at 97. Therefore, the WAVES and ACR records are

properly considered “agency records” subject to FOIA.

        B.      Constitutional Avoidance

        The Secret Service also urges the Court to construe FOIA not to cover the WAVES and

ACR records to avoid raising serious Constitutional questions. The Secret Service asserts that

FOIA coverage of WAVES and ACR records would raise serious separation of powers concerns

because it would amount to “a substantial intrusion on the confidentiality necessary for the

President and Vice President to discharge their constitutional duties.” Def.’s Mem. at 24.

        The Constitutional avoidance doctrine is not applicable here because the Court is not

faced with the interpretation of an ambiguous statute. The Supreme Court has explained that “if

an otherwise acceptable construction of a statute raises serious constitutional problems, and [] an

alternative interpretation of the statute is fairly possible, [courts] are obligated to construe the

statute to avoid such problems.” INS v. St. Cyr, 533 U.S. 289, 299 (2001). The Court agrees,

however, with the previous holdings of other judges in this District that, even if defendant’s

concerns about the “intrusion on the confidentiality necessary for the President and Vice



                                                  14 
 
President to discharge their constitutional duties” are valid ones, they “do not serve as a license

for the court to transmute the meaning of an unambiguous statute.” Wash. Post, 459 F. Supp. 2d

at 72; see also CREW, 527 F. Supp. 2d at 98-99 (“Because [Constitutional avoidance] applies

only where the statute is open to more than one interpretation, however, it has no application in

the absence of statutory ambiguity.” (internal quotations and citations omitted)).

       Additionally, the Court is skeptical of the underlying premise that the inclusion of

WAVES and ACR records under FOIA raises any serious Constitutional problems. As has

previously been noted by courts in this District, “[t]o the extent that a visitor record might, if

publicly released, disclose confidential presidential communications, the Secret Service has a

ready recourse in Exemption 5 [of FOIA],” which exempts privileged documents from

disclosure. CREW, 527 F. Supp. 2d at 99. Therefore, since the statutory language is

unambiguous in relation to this issue, and the FOIA has built-in exemptions that mitigate the risk

of the precise separation of powers concerns the defendant raises, the Court rejects defendant’s

interpretive argument.

       C.      National Security Concerns

       Lastly, the Secret Service argues that, even if WAVES and ACR records are subject to

FOIA—and the Court holds that they are—it would be “virtually impossible” for the Secret

Service to process the plaintiff’s FOIA request with respect to records created between January

20, 2009 and September 15, 2009 without potentially compromising national security interests.

Def.’s Mem. at 28. While the Secret Service has been able to process FOIA requests for

WAVES and ACR records in the past, defendant argues that the “unprecedentedly broad” nature

of this request would make it “virtually impossible for the White House . . . to identify and

segregate” sensitive information from that which can be disclosed. Id. at 28. The Secret Service



                                                  15 
 
appears to argue that it should not be required to even process the FOIA request simply because

the request is “massively expansive.” Def.’s Mem. at 32. The Secret Service notes that, prior to

the adoption of the White House’s voluntary WAVES disclosure program on September 15,

2009, records in the WAVES database that implicated national security concerns were not

flagged or identified in any way. See Declaration of Nathan D. Tibbits, dated April 19, 2010

(“Tibbits Decl.”) ¶¶ 14-16.5 Thus, the Secret Service objects to the burden that would be

imposed on it and other government officials if they must review “hundreds-of-thousands of

visitor records [created between January and September 2009], entry-by-entry, to determine

whether it is necessary to exclude specific records of particular visits from disclosure.” Def.’s

Mem. at 32. While the Court is sensitive to the burdens raised by the plaintiff’s broad brush

request for “all” records of a certain type over a nine-month period, including the need to review

such records for applicable exemptions, the Court is not persuaded that the plaintiff’s request

requires a blanket rejection.

              The Secret Service first asserts that “a subset of these records would unquestionably be

exempt from release pursuant to various FOIA exemptions, including Exemption 5.” Id. at 27.

In support of this assertion, the Secret Service states that “although WAVES and ACR records

are not classified, a broad-based disclosure of WAVES records could have serious consequences

for United States national security interests.” Id. at 28 (citing CIA v. Sims, 471 U.S. 159, 178

(1985), Edmonds v. Dep’t of Justice, 405 F. Supp. 2d 23, 33 (D.D.C. 2005); ACLU v. Dep’t of

Justice, 321 F. Supp. 2d 24, 37 (D.D.C. 2004)). The Secret Service also cites a case from the

Central District of California in which the district court upheld an agency’s withholding of


                                                            
5
 The version of the Tibbits Declaration filed on the record was heavily redacted because it contained classified
material. See ECF No. 13-3. The defendant filed an unredacted copy of the declaration with the Court, which the
Court has reviewed in camera. The Court’s decision takes into account the information conveyed in the classified
portions of the declaration.

                                                               16 
 
information where the agency “was unable to determine which records in two databases would

be exempt from disclosure under FOIA, because those databases ‘do not contain any

information’ necessary to make that determination.” Def.’s Mem. at 28-29 (quoting L.A. Times

v. U.S. Dep’t of Labor, 483 F. Supp. 2d 975, 986 (C.D. Cal. 2007)). These arguments are

premature. In the cases relied upon by the defendant, the courts were ruling upon the propriety

of government assertions of specific FOIA exemptions in response to FOIA requests. See CIA v.

Sims, 471 U.S. at 178 (Exemption 3), Edmonds, 405 F. Supp. 2d at 32-33 (Exemption 1,

including an assertion of classification based on a “mosaic” theory); ACLU v. Dep’t of Justice,

321 F. Supp. 2d at 35-37 (same); L.A. Times, 483 F. Supp. 2d at 981-86 (Exemption 6). In this

case, the defendant has yet to assert any exemptions specifically. While the Court will require

defendant to process the FOIA request, “it is entirely possible that the government will never

have to turn over a single document given that the Secret Service may yet be entitled to withhold

some or all of the documents under one or more of FOIA’s nine exemptions.” Citizens for

Responsibility and Ethics in Wash. v. U.S. Dep’t of Homeland Sec., 532 F.3d 860, 863 (D.C. Cir.

2008) (hereinafter, “CREW Appeal”) (reviewing an appeal of the district court’s denial of a

similar government request for summary judgment and dismissing the appeal for lack of

jurisdiction).

        The Secret Service denies that it should be required to process the FOIA request because

certain records relating to appointments made by members of the President’s National Security

Staff (“NSS”) would implicate national security concerns, and because “it is not feasible to re-

accumulate the necessary information to determine which appointments between January 20,

2009 and September 15, 2009 could harm our Nation’s national security interests if publicly

disclosed.” Def.’s Mem. at 27-30. The defendant then goes on to generally assert that “review of



                                                17 
 
WAVES records would not end with those generated by the NSS,” pointing to other components

of the Executive Office of the President that also schedule meetings concerning national security.

Id. at 30 (citing Tibbits Decl. ¶ 36). At no point does the Secret Service assert, however, that

there are not at least some records implicated by plaintiff’s FOIA request that could be easily

searched for, separated out, and disclosed without raising national security concerns. For

example, there may be certain White House components whose visitors never implicate national

security concerns.6 See Pl.’s Reply in Supp. of Mot. for Partial Summ. J. and Opp’n to Def.’s

Cross-Mot. for Summ. J. at 10. Thus, while “there are some limits on what an agency must do to

satisfy its FOIA obligations,” the defendant has not met its burden to establish that the search

requested by the plaintiff is so unreasonable as to require a blanket rejection. See Nation

Magazine, Wash. Bureau v. U.S. Customs Service, 71 F.3d 885, 891 (D.C. Cir. 1995) (finding it

unreasonable to require agency to search through 23 years of unindexed files for records); cf.

Ancient Coin Collectors Guild v. U.S. Dep’t of State, 641 F.3d 504, 514 (D.C. Cir. 2011)

(reversing in part district court’s grant of summary judgment for agency because agency

declarations failed to address the adequacy of search of email backup tapes and archives).

              Therefore, the proper course of action by the Secret Service is duly to process plaintiff’s

FOIA request, disclose all segregable, nonexempt records, and then assert specific FOIA

exemptions for all records it seeks to withhold. See CREW Appeal, 532 F.3d at 863. Of course,

the Secret Service may well be able to assert certain FOIA exemptions over large numbers of

documents covered by the plaintiff’s request. See, e.g., Edmonds, 405 F. Supp. 2d at 32-33
                                                            
6
  Defendant’s reply brief suggests that Secret Service records relating to visits to White House components that do
not implicate national security would still require a burdensome review “to identify those records reflecting non-
national security meetings that are nonetheless sensitive for other reasons and are subject to executive privilege”
Def.’s Reply in Supp. of Cross-Mot. for Summ. J. at 18 (referring to FOIA Exemption 5, which relates to civil
privileges). This argument further underscores the need for the defendant to invoke particular FOIA exemptions and
to adduce evidence in support of those exemptions before the Court can rule on their applicability. Ancient Coin
Collectors Guild v. U.S. Dep’t of State, 641 F.3d 504, 509 (D.C. Cir. 2011) (“An agency withholding responsive
documents from a FOIA request bears the burden of proving the applicability of the claimed exemptions.”).  

                                                               18 
 
(upholding agency’s withholding of information under FOIA exemption where disclosure would

release a “mosaic” of classified information); L.A. Times, 483 F. Supp. 2d at 986 (finding that a

properly asserted FOIA exemption also covered additional records that were not reasonably

segregable from the exempt material contained in the same database). At this stage, however,

the defendant has not met its burden to show that the requested material either falls within a

FOIA exemption or would be unreasonably burdensome to search.

        IV.    CONCLUSION

       For the reasons detailed above, plaintiff’s motion for partial summary judgment is

GRANTED and defendant’s cross-motion for summary judgment is DENIED.  Within twenty

(20) days of the issuance of this Memorandum Opinion and the accompanying Order, the parties

are directed to meet and confer and to file a joint report proposing a schedule for the remainder

of this litigation. The joint report shall also address whether, in light of this Court’s ruling on the

applicability of FOIA to the records at issue, and given the likelihood that at least some of those

records will be covered by FOIA exemptions, the parties are able to agree to resolve this case

without the Court’s further intervention or to narrow the requests at issue.




DATED: August 17, 2011                                         /s/ Beryl A. Howell
                                                               BERYL A. HOWELL
                                                               United States District Judge




                                                  19